Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on October 23, 2019. Claims 1-12 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.
Following the 101 analysis for eligible:
Step 1: Statutory Category: Yes. The independent claims 1 and 7 are directed to an apparatus and method.
Step 2A, Prong 1: Judicial Exception Recited? Yes. Claim 1, similarly to other independent claims, recites a series of generic steps of transmitting and receiving signals.
The limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a controller”.  That is, other than reciting “a controller” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a controller” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.

Step 2B: Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.
The claims are ineligible.

Claims 2-12 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Marko et al. US2003/0216889 (“Marko”) in view of (“”).

Regarding claim(s) 1, 7. Marko discloses a controller diagnostic method, comprising: 
transmitting a Diagnostic Trouble Code (DTC) request signal to a plurality of controllers (para. 16, e.g. The transmission of data to the computation/decision center can be initiated by a variety of trigger events including 1) on-board DTC's, pending codes, or other indications in the collected data of a potential variance of an operational component from its nominal operating state); 
receiving a first frame of the plurality of controllers in response to the DTC request signal (para. 28, e.g. Data messages sent from vehicle 10 to response center 12 are relayed over network 14 to a diagnostic database server 15 in computation center 13. Server 15 initiates an attempt to classify the data in the received message according to known potential irregularities for the subject vehicle. The classification is first attempted by comparing with an existing diagnostic database 16 which the manufacturer has compiled based on known performance parameters of the vehicle and its operational components (e.g., powertrain or other control modules, actuators, sensors, etc.).); 
delaying a transmission time of a flow control signal and transmitting the delayed flow control signal to the plurality of controllers (para. 58, Depending upon the severity of a trigger event, the sending of a particular message may be deferred. Cellular telephone airtime costs typically vary according to the time of day and day of the week. If a low severity trigger event occurs at a time with high associated airtime costs, then it may be preferable to delay message transmission until a time of lower airtime costs. For example, flags or DTC's leading to a trigger event may be of different types.); and 
receiving DTC information by at least one consecutive frame provided by the plurality of controllers in response to the delayed flow control signal (para. 40, para. 46, e.g. At T=0, the contents of pre-event buffer 51 are stored as a snapshot in a message formatting block 61. Once post-event buffer 52 is full, its contents are formatted into a message in formatting block 61 along with the pre-event snapshot, event ID, and a vehicle ID (e.g., a VIN number). The formatted message is sent to the transceiver for broadcasting to the telematics response center.)

Regarding claim(s) 2, 8. Marko discloses wherein the delaying a transmission time comprises delaying the transmission time by a first time, wherein the first time is a response time to the DTC request signal (para. 40, para. 46, e.g. At T=0, the contents of pre-event buffer 51 are stored as a snapshot in a message formatting block 61. Once post-event buffer 52 is full, its contents are formatted into a message in formatting block 61 along with the pre-event snapshot, event ID, and a vehicle ID (e.g., a VIN number). The formatted message is sent to the transceiver for broadcasting to the telematics response center).

Regarding claim(s) 6, 12. Marko discloses wherein data length information of the DTC information is included in a Protocol Control Information (PCI) field (fig. 3, para. 40, controller 50 retrieves and stores additional data in post-event buffer 52, formats a data message, and sends the message to the telematics response center via transceiver 26. Para. 46, e.g. At T=0, the contents of pre-event buffer 51 are stored as a snapshot in a message formatting block 61. Once post-event buffer 52 is full, its contents are formatted into a message in formatting block 61 along with the pre-event snapshot, event ID, and a vehicle ID (e.g., a VIN number). The formatted message is sent to the transceiver for broadcasting to the telematics response center.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al. US2003/0216889 (“Marko”) in view of Machauer et al. US2009/0307400 (“Machauer”).

Regarding claim(s) 3-5, 9-1. Marko does not explicitly disclose wherein the delaying a transmission time comprises delaying the transmission time by a second time, wherein the second time is a processing delay time of a gateway, wherein the delaying a transmission time comprises delaying the transmission time by a third time, wherein the third time is a delay time of transmission of the DTC information of a controller having a lowest priority among the plurality of controllers wherein the delaying a transmission time comprises delaying the transmission time by a fourth time, wherein the fourth time is a time at which the DTC information of the plurality of controllers reaches a diagnostic device.
Machauer teaches another system and method for transmitting diagnostic trouble code. Additionally, multiple time delays during data transmission such as first, second, third, four, and so on (Fig. 1, shows a diagram of a specific embodiment of a sequence of a communication in a LIN network. Para. 90, he diagnostic communication in LIN network 106 is implemented by two types of communication, namely, by requests of master 102 and responses of slave 104. During a first time segment 112, and thus in a first case, master 102 sends a first request 114 to slave 104, no particular temporal parameters being required. In a second case, during a second time segment 116, during which it is expected by slave 104 that he will send a response to master 102, it is provided that the master sends a second request 118 with header 110 having ID=0x3d, but slave 104 does not respond...)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Marko by incorporating the applied teaching of multiple time delays during data transmission as taught by Machauer to improve data buffer time.

	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666